 

Exhibit 10.363

 

THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[1309 and 1331 West Morehead Street and

811 and 829 South Summit Avenue, Charlotte, NC]

 

This THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of June 30, 2015 (the “Effective Date”), by and between
Southern Apartment Group-49, LLC, a North Carolina limited liability company
(“Seller”), and ArchCo Residential LLC, a Delaware limited liability company
(“Purchaser”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.            Seller and Purchaser entered into that certain Agreement of
Purchase and Sale dated as of April 14, 2015 (the “Original Purchase
Agreement”), with respect to the real property located in 1309 and 1331 West
Morehead Street and 811 and 829 South Summit Avenue, Charlotte, North Carolina
(the “Property”), as more particularly described in the Original Purchase
Agreement.

 

B.           Seller and Purchaser entered into (1) the Amendment to Agreement of
Purchase and Sale dated as of June 8, 2015 (the “First Amendment”), and (2) the
Second Amendment to Agreement of Purchase and Sale dated as of June 26, 2015
(the “Second Amendment”). The Original Purchase Agreement, as amended by the
First Amendment and the Second Amendment, is referred to as the “Purchase
Agreement”. The Purchase Agreement, as amended by this Amendment, is referred to
as the “Agreement”.

 

C.            Seller and Purchaser desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.           Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.           Amendments. 

 

2.1          Due Diligence Period. Purchaser and Seller agree that the Due
Diligence Period expired on the Effective Date. Notwithstanding any provision of
the Agreement to the contrary, as of the Effective Date, $25,000 of the Earnest
Money (the “Non-Refundable Amount”) shall be nonrefundable to Purchaser except
in the event of a default by Seller.

 

2.2          Geotechnical Investigation Period . Notwithstanding that the Due
Diligence Period expires on the Effective Date, Purchaser shall have through
July 28, 2015 (the “Geotechnical Investigation Period”) to (a) have a
geotechnical investigation and seismic study performed for the Property
(“Purchaser’s Geotechnical Investigation”), and (b) obtain a reliance letter
from ECS (the “ECS Reliance Letter”) for the report completed in 2013 by ECS for
Seller regarding ECS’s geotechnical investigation and seismic study for the
Property (“Seller’s Geotechnical Report”). If Purchaser’s Geotechnical
Investigation yields results and conclusions that are materially different from
the results and conclusions set forth in Seller’s Geotechnical Report, or if
Purchaser is unable to obtain the ECS Reliance Letter, Purchaser may terminate
the Purchase Agreement by giving notice of termination (a “Due Diligence
Termination Notice”) to Seller on or before the last day of the Geotechnical
Investigation Period. If Purchaser terminates the Agreement pursuant to this
Paragraph 2.2, the Escrow Agent shall refund the Earnest Money (less the
Non-Refundable Amount) to Purchaser immediately upon request and shall pay the
Non-Refundable Amount to Seller, and all further rights and obligations of the
parties under the Agreement shall terminate, except those which by their terms
survive any termination of this Agreement.

 

  

 

 

2.3          Operating Agreement Period. Section 1.1(h) of the Purchase
Agreement is hereby amended to provide that the Operating Agreement Period shall
end on July 14, 2015. Notwithstanding the provisions of Section 2.3 of the
Purchase Agreement to the contrary, if Purchaser terminates the Agreement
pursuant to Section 2.3 of the Purchase Agreement, the Escrow Agent shall refund
the Earnest Money (less the Non-Refundable Amount) to Purchaser immediately upon
request and shall pay the Non-Refundable Amount to Seller, and all further
rights and obligations of the parties under the Agreement shall terminate,
except those which by their terms survive any termination of this Agreement.

 

2.4          Closing Date. Section 1.1(j) of the Purchase Agreement is hereby
amended to read as follows:

 

“(j)         Closing Date:                                    As designated by
Purchaser upon not less than five Business Days’ prior notice, but not later
than December 31, 2015. Purchaser shall have no further right to extend the
Closing Date under Section 2.4(c).”

 

2.5          Earnest Money. Unless the Agreement has been earlier terminated,
the Escrow Agent shall release the Earnest Money to Seller on the date that is
120 days after the end of the Due Diligence Period. Notwithstanding that the
Earnest Money is released to Seller under this Paragraph 2.5, if Purchaser
terminates the Agreement pursuant any right to terminate set forth in the
Purchase Agreement for which Purchaser is entitled to receive a refund or return
of the Earnest Money, Seller shall return the Earnest Money (less the
Non-Refundable Amount if Purchaser terminates for any reason other than a
default by Seller) to Purchaser, and all further rights and obligations of the
parties under this Agreement shall terminate, except those which by their terms
survive any termination of this Agreement.

 

2.6          New LLC. Notwithstanding the provisions of Section 2.3 of the
Purchase Agreement to the contrary:

 

(a)          The New LLC will not acquire title to the Property. Instead, the
New LLC and a third-party equity investor will be the members of a joint venture
entity (“HoldCo JV”). HoldCo JV will create a wholly–owned subsidiary (“Project
Owner”) that will acquire title to the Property at the Closing. A structure
diagram illustrating the ownership structure for the Property, as described in
this Paragraph 2.6(a), is attached as Exhibit 1 to this Amendment.

 

(b)          Simultaneously with the execution of the New LLC Operating
Agreement, Purchaser, on its own behalf and on behalf of Project Owner, shall
execute an assignment and assumption of the Agreement (the "Assignment and
Assumption of Purchase Agreement") which, by its terms, shall become effective
only upon the Closing and by which Purchaser shall assign to Project Owner, and
Project Owner shall assume, Purchaser's rights and obligations to purchase the
Property under this Agreement.

 

3.           Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

4.           Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

 2 

 

 

5.           Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

 3 

 

 



Seller and Purchaser have executed this Amendment as of the date first written
above.

 

Seller:       SOUTHERN APARTMENT GROUP-49, LLC         By: /s/ Shane Seagle  
Name: Shane Seagle   Title:     Manager  

 

 4 

 

 

Purchaser:       ArchCo Residential LLC         By: /s/ Neil T. Brown   Name:
Neil T. Brown   Title: Chief Executive Officer  

 

 5 

 

 

Exhibit 1

 

Structure Diagram for Project Owner

 

[See attachment]

 

 6 

 

